Title: From Thomas Jefferson to Caesar Augustus Rodney, 19 August 1807
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


                        
                            Monticello Aug. 19. 07.
                        
                        Th: Jefferson returns to mr Rodney his thanks for the drawings of Madison’s & Amen’s caves, which he is
                            glad to recieve; for altho within 25. miles, he has never seen the new cave. he knows nothing of Burr’s trial but from the
                            newspapers, which exhibit strange scenes indeed. it is impossible Congress should not take up that subject. he salutes mr
                            Rodney affectionately.
                    